Citation Nr: 1726171	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  16-38 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for polyuria.  

2.  Entitlement to an increased rating in excess of 20 percent for neuropathy of the right lower extremity.  

3.  Entitlement to an increased rating in excess of 20 percent for neuropathy of the left lower extremity.  

4.  Entitlement to a compensable rating for erectile dysfunction.  

5.  Entitlement to an effective date earlier than September 1, 2010, for the grant of service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney at Law  

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this case has remained with the Baltimore RO.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2017, the Veteran's attorney requested that the Board remand this case so that the Veteran would have an opportunity for a hearing before a Decision Review Officer (DRO).  The Veteran had previously requested a DRO hearing in August 2016.  No DRO hearing has been provided.  Therefore, the Board will remand the case so that the Veteran may be afforded a DRO hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a DRO.  The DRO is free to undertake any additional development deemed necessary as a consequence of this hearing.  

2.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




